Citation Nr: 1409826	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot injury. 

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for cervical spine strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2001 to June 2004; he was awarded a combat infantryman badge and a parachutist badge for his combat service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.

The issues of entitlement to service connection for degenerative disc disease of the lumbar spine and cervical spine strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not injure his right foot during service and does not have a current right foot disability.


CONCLUSION OF LAW

The criteria for service connection for a right foot injury have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a May 2010 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

VA also obtained relevant records, to include the Veteran's service treatment records and private treatment records.   There is no indication that VA treatment records exist or are available.  

The Board acknowledges that the Veteran has not had a VA examination in connection with his claim for service connection for a right foot injury.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The Board concludes an examination is not needed because there is no evidence of an injury to the right foot in service and no evidence of a current right foot disability.  The evidence of record does not raise a reasonable possibility that a VA examination would result in findings favorable to the Veteran and therefore, not having an examination is not prejudicial to the Veteran.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons and bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim).

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required in connection with the claim for a right foot injury.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009);  Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The evidence of record does not support entitlement to service connection for a right foot injury because there is no evidence of an injury in service, no evidence of treatment after service and no evidence of a current right foot disability.  As such, none of the criteria necessary to grant service connection have been met.

In regard to an in-service injury, there is evidence of a possible hairline fracture of the left foot; however, there is no evidence of a right foot injury.  In addition, evidence must show that the Veteran currently has the disability for which benefits are being claimed. The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  However, there is no evidence of injury to the right foot.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a right foot injury must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for a right foot injury is denied.

REMAND

Reasons for remand: To afford the Veteran another VA examination and to obtain an additional medical opinion.

The Veteran contends that his degenerative disc disease (DDD) of the lumbar spine and his cervical spine strain were caused by paratrooping and carrying heavy equipment as part of his combat duties during service.

The evidence establishes that the Veteran served in combat and his DD-214 indicates he was awarded a combat infantryman badge and a parachutist badge for his service.  According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat veterans under 38 U.S.C.A. § 1154(b).  Because the Veteran in this case served in combat, he will be afforded this consideration.

Lay evidence suggests that during the Veteran's period of service he wore 40 pounds of equipment; was a paratrooper; and had many "hard falls".  See February 2010 Dr. S.H. Treatment Note.  In addition, at his VA examination in August 2010, he reported 31 parachute jumps while on active duty and stated that he carried ruck sacks full of ammunition and wore a vest and body armor while overseas.

The Veteran's service treatment records (STRs) do not contain complaints of, treatment for or diagnosis of a lumbar spine or cervical spine disability.  

However, in May 2005, less than a year after separation from service in June 2004, the Veteran sought treatment from Dr. F.P. for stiffness in his neck and low back.  In October 2005, Dr. F.P. identified subluxation in the lumbar region and diagnosed lumbosacral sprain/strain.  The Veteran continuously reported neck and low back pain and stiffness to Dr. F.P. through June 2007.  

Beginning in February 2008, the Veteran sought treatment from a chiropractor, Dr. J.A., for upper and lower back pain and stiffness.  He sought treatment monthly or more often throughout 2008 and 2009.  Beginning in February 2008, Dr. J.A. made notations of cervical and lumbar segmental dysfunction, cervical myalgia and low back pain.  Cervical and Dorso-Lumbar Motion Studies performed throughout 2008 and 2009 indicated reduced extension, flexion and rotation.  On a May 2009 Radiologic Examination Report, significant lumbar facet joint degenerative changes were noted on the right at L5-S1 and on the left at L4-5 and L5-S1.  In January 2010,  treatment notes indicate low back ache and "catch" in upper back.  The doctor indicated his assessment that this was an "Exacerbation of Chronic condition".  Beginning in February 2010 and thereafter, the Veteran sought treatment from Dr. S.H. who diagnosed lumbar and cervical segmental dysfunction.  
 
In August 2010, the Veteran underwent a VA examination.  The examiner recognized the ongoing treatment for low back pain and diagnosed degenerative disc disease (DDD) of the lumbar spine.  The examiner stated that per the Veteran the on-set of a cervical spine condition was in 2008 and diagnosed cervical spine strain.   The examiner concluded that the lumbar spine and cervical spine conditions were less likely than not caused by or a result of combat military service, including paratrooping and carrying heavy equipment.  The examiner reasoned that a chronic lower back or cervical spine condition was not noted while on active duty and there was no evidence of treatment for a compensable low back or a cervical spine condition within one year of active duty.  

The Board recognizes that neither DDD nor cervical spine strain are chronic diseases and that service connection cannot be presumed; however, the Board finds that the rationale supporting the examiner's negative findings is inadequate because it ignores the evidence of neck pain and stiffness less than a year after combat service and it provides no opinion as to what other causes or factors besides the Veteran's combat duties could have caused the Veteran's cervical spine strain or his lumbar spine DDD.

When VA undertakes to obtain an examination, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon consideration of the medical and lay evidence as a whole and the continuing complaints and treatment involving both the cervical and lumbar spine beginning within 12 months of separation from combat service, the Board concludes that another opinion is needed to more specifically discuss the possible etiologies of the Veteran's spinal disabilities.

On remand, the RO should schedule the Veteran for a new examination to assess the nature and etiology of all currently diagnosed cervical and lumbar spine disabilities.  Following examination and review of the claims file, the examiner should provide a medical opinion that takes into account the Veteran's combat duties and the continuing symptoms and treatment that began within one year of separation from service.

Accordingly, the case is REMANDED for the following action:

1.  Associate all available VA treatment records with the claims file, if any.  If none are available, make a notation of such finding in the claims file.

2.  Schedule the Veteran for a VA examination of his lumbar spine and cervical spine with a suitably qualified VA examiner.  Provide the examiner with the claims file and this REMAND.  The examiner should examine the Veteran and provide an opinion as to the nature and etiology of any diagnosed neck, cervical spine and/or lumbar spine disabilities, to include cervical strain and degenerative disc disease of the lumbar spine.

Any necessary testing or imaging necessary to provide proper diagnosis of any spinal disabilities should be undertaken.
Prior to rendering an opinion, the examiner is requested to review all pertinent records, to include the Veteran's lay statements regarding his combat service and to specifically take into account complaints of pain and stiffness in the Veteran's private treatment records within one year following separation from service.

After review of all evidence, the examiner should render an opinion as to the likelihood that repeated parachuting and carrying heavy equipment during combat resulted in cervical spine strain, degenerative disc disease or any other diagnosed cervical spine or lumbar spine disability.

If the examiner determines that it is not at least as likely as not that the Veteran's cervical spine and lumbar spine conditions were caused by the Veteran's combat duties, the examiner should opine as to what other causes or factors may have caused the Veteran's current conditions.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


